DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2021 has been entered.
Response to Amendment
Amendment, filed on 8/24/2021 has been considered and entered.
Claims 21, 23, 30 and 37 are currently amended. Claim 28 is cancelled.
Allowable Subject Matter
	Claims 21-27, 29-33, 35-40 are allowed over the prior art of record.
                      Reasons for allowance

The following is an examiner’s statement of reasons for allowance: 

Regarding claims 21 & 37, the prior art of record neither shows nor suggests an SSL fixture comprising all the limitations set forth in claims 21 & 37, particularly comprising the limitations of the SSL assembly being spaced apart by an adjustable distance from the driver housing allowing for air flow there between and across the SSL assembly to dissipate heat and  a plurality of mounting arms extending outward from exterior sides of the driver housing, wherein the driver housing is secured to the SSL assembly with at least two threaded components, each of the at least two threaded components engaged with one of the plurality of mounting arms, wherein the adjustable distance is adjustable by the at least two threaded components, along with other cited limitations.
Claims 22-27, 29. 38-40 are allowed being dependent on allowed base claims 21 & 37.
Regarding claim 30, the prior art of record neither shows nor suggests an SSL assembly comprising all the limitations set forth in claim 30, particularly comprising at least two  threaded components securing the SSL assembly to the driver housing, the SSL assembly being spaced apart by a distance from the driver housing allowing for air flow there between and across the SSL assembly to dissipate heat, the distance being adjustable by said at least two threaded components, along with other cited limitations.
Claims 31-33, 35-36 are allowed being dependent on allowed base claim 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
      Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452. The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.

Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Karabi Guharay/
Primary Examiner, Art Unit 2875